NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

WILLIAM S. PERATINO, JAMIE M.             )
SAUNDERS and DEBBIE MEMOLI,               )
                                          )
              Appellants,                 )
                                          )
v.                                        )    Case No. 2D18-2524
                                          )
LEE COUNTY MOSQUITO                       )
CONTROL DISTRICT, an                      )
independent special district; and         )
LEE COUNTY, FLORIDA,                      )
a political subdivision of Florida,       )
                                          )
              Appellees.                  )
                                          )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Lee
County; Robert J Branning, Judge.

Pamela Jo Hatley of Pamela Jo Hatley
PA, Tampa, for Appellants.

Douglas B. Szabo and John A. Noland,
of Henderson, Franklin, Starnes & Holt,
P.A., Fort Myers, for Appellees.


PER CURIAM.

              Affirmed.


SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.